[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              Aug. 11, 2009
                               No. 09-11287
                                                            THOMAS K. KAHN
                           Non-Argument Calendar
                                                                CLERK
                         ________________________

                     D. C. Docket No. 07-01298-CV-BE-M

MIKE RUPLE,

                                                            Plaintiff-Appellant,

                                    versus

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,

                                                           Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (August 11, 2009)

Before BIRCH, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      Mike Ruple appeals a summary judgment ruling entered in favor of Hartford

Life and Accident Insurance Company (“Hartford”). Ruple filed this lawsuit
under the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §§ 1001, et seq., seeking reinstatement of long-term disability benefits,

which Hartford had denied after determining that he was not disabled within the

meaning of the applicable benefits policy. The district court found that Hartford’s

decision to deny benefits was not wrong and granted summary judgment for

Hartford. We agree with the district court and affirm.

                                 BACKGROUND

      Ruple’s former employer had in place a disability benefits policy (“the

policy”) as part of its employee welfare benefit plan. The policy was originally

administered by Continental Casualty Company, aka CNA, (“CCC”), but in 2004

Hartford took over administration of claims made under the policy.

      The policy had a short-term disability benefits portion providing disability

benefits if the employee was unable to perform his regular occupation. These

short-term benefits would be paid for 36 months. After the 36-month period, the

employee would have to demonstrate eligibility for long-term disability benefits in

order to continue receiving disability benefits.

      The long-term disability portion stated:

      After the Monthly Benefit has been payable for 36 months,
      “Disability” means that Injury or Sickness causes physical or mental
      impairment to such a degree of severity that You are:

                                          2
      (1) continuously unable to engage in any occupation for which You
      are or become qualified by education, training or experience; and
      (2) not working for wages in any occupation for which You are or
      become qualified by education, training or experience.

      Additionally, the policy required the claimant to provide proof of disability.

The policy stated, in relevant part:

      Proof of Disability
      The following items, supplied at Your expense, must be a part of
      Your proof of loss. Failure to do so may delay, suspend or terminate
      Your benefits:
      ...
      5. Objective medical findings which support Your Disability.
      Objective medical findings include but are not limited to tests,
      procedures, or clinical examinations standardly [sic] accepted in the
      practice of medicine, for Your disabling condition(s).

      Ruple ceased work for his employer in January 1999 due to back pain, and

began receiving short-term disability benefits from CCC. Later, CCC began

paying Ruple long-term disability benefits. At some point, CCC terminated long-

term benefits and Ruple filed suit. CCC and Ruple requested dismissal of the suit

pursuant to a settlement agreement in 2004; CCC then resumed paying long-term

disability benefits to Ruple. After Hartford took over administration of the policy,

Hartford reviewed Ruple’s claim, determined that he was not disabled within the

meaning of the policy that same year, and terminated his benefits.




                                         3
      Hartford’s administrative record contained the following evidence

submitted by Ruple in support of his claim that he was disabled from any

occupation and thus entitled to long-term disability benefits:

      Ruple saw a neurosurgeon in August 1999 who noted that Ruple’s cervical

and lumbar MRI studies revealed “no evidence of any abnormality.” The surgeon

did not recommend surgery.

      Records from the Birmingham Pain Center, where Ruple was a patient

starting in January 1999, indicated that Ruple was initially seen by Dr. Cheryl

Goyne who stated that Ruple had “chronic low back pain with symptoms

suggestive of right L5-S1 radiculopathy” and that “[h]is exam is quite benign.”

She also wrote “[j]ust need to keep the possibility in mind that this patient may

ultimately be seeking disability to help alleviate the burden of child support.” At

his next visit on February 25, 1999, Dr. Goyne noted that the C-spine MRI was

read out as normal but that some abnormalities were shown on the thoracic MRI.

Dr. Goyne also wrote

      The patient did bring up the subject of disability today. He
      apparently has a good disability policy through work. I was very
      clear with him that I do not think that this is a disabling lesion. I
      think that it would be in his best interest to try to retrain to do
      something else but I cannot say that he is disabled on the basis of
      these small thoracic disks and I do think we can get him better with
      proper pain management.

                                          4
      In May of that year, Dr. Goyne noted that Ruple was in a fair amount of

pain. In a follow-up appointment, however, Dr. Goyne found that he was “pretty

much back to baseline,” although still having some pain. She also stated

      The big issue with him right now is disability. His short-term
      disability will be up in six weeks . . . As I told him, my feeling is that
      it would be most wise to retrain for another position within his
      company. I did feel that it would be difficult for him to continue his
      present work with the problems he has in his thoracic spine and do
      consider his work somewhat risky given that it would not be difficult
      for him to have thoracic compression if he were to rupture one of the
      protruded disks. However, I do not feel that his present injury should
      result in a permanent total disability and again I think he should look
      towards retraining.

      After that visit, Ruple switched to a different doctor at the Birmingham Pain

Center – Dr. Gossman. Dr. Gossman noted in June 1999 that Ruple seemed to be

experiencing pain, but that “[o]bviously, this is a situation where there could be

some addictive / manipulative problem. However, I am going to give him the

benefit of the doubt at this point in time and try to work with him.” In July, Dr.

Gossman wrote that Ruple is still not working and reported that the pain wakes

him at night. Dr. Gossman, however, stated that he was “a bit concerned” and that

Ruple’s “MRI does not look very significant,” that he “moves fairly comfortably

in the office when we are not discussing pain [including] bending over to pick up

things,” and that Ruple “really does not look that uncomfortable.” Dr. Gossman



                                          5
encouraged Ruple “to seek employment and talk with his workplace about the

possibility of working a modified schedule of some sort.” Over the next few

months, Ruple received a series of thoracic epidural steroid injections which

reportedly brought him significant relief.

      In 2002, CCC determined that Ruple was no longer entitled to benefits

under the policy. Its letter referred to a report by Dr. Heather Sabo that Ruple was

able to perform alternative work with no lifting over 10 pounds, standing and

walking for 4 hours per day and sitting for 8 hours per day with breaks as needed.

CCC also discussed a vocation assessment which identified available gainful

occupations that Ruple could perform. This denial led to his first lawsuit which,

as stated above, ended in a settlement and reinstatement of benefits.

      In November 2004 after taking over administration of the policy, Hartford

interviewed Ruple. Ruple stated that he could not pass a physical to work as a

truck driver because of all the pain medications he was taking and that he spent

most of his time in a recliner. He did not believe that he could retrain for another

occupation because he would not be able to sit through a class. Ruple also

revealed that he joined a 1000 acre hunting club where he hunted deer; the hunting

location was an hour away.




                                             6
      In March 2005, Hartford arranged for video surveillance of Ruple. On two

instances, Ruple was observed driving around town on errands and ambulating

normally. Hartford requested additional information from Ruple; the record shows

that Hartford noted that Ruple “advised that he does not cook, doesn’t tend to

laundry, performs no chores outside the home, no shopping, and limits his driving

to a few minutes at a time.”

      Hartford requested updated information in January 2006 and informed

Ruple that two of his previous doctors indicated that they had not seen him for

many years. During a phone call with Hartford, Ruple admitted that he drove up

to two and a half hours at a time. Dr. Timothy Bunker, Ruple’s treating physician

at the Birmingham Pain Center, completed a functional assessment, in which he

expressed his opinion that Ruple was capable of doing full-time sedentary work.

      Hartford assessed the above information, noted that Ruple had a GED, and

concluded that Ruple would be capable of performing a sedentary occupation,

including “sorter, appointment clerk, and credit card clerk.” Hartford found that

such positions were available in the area where Ruple lived and terminated his

long-term disability benefits. Ruple appealed through Hartford’s review process.

      While Hartford was reviewing Ruple’s appeal, Dr. Bunker submitted a letter

to Hartford dated April 26, 2006. In the letter, Dr. Bunker wrote that he had filled

                                         7
out Ruple’s functional assessment at a time when “he really didn’t have a good

handle to which patient” he was referring. He stated his updated opinion that

Ruple’s “function is actually less than sedentary. He is actually permanently and

totally disabled and this mostly due to the fact that he is on very strong narcotic

pain medication . . . I don’t feel a person requiring this heavy medication [is] able

to perform any gainful employment.” Hartford then collected Ruple’s medical

records from Dr. Bunker. The records included lab reports revealing Valium in

Ruple’s system, which had not been prescribed, and no Klonopin, which had been

prescribed. Ruple told Dr. Bunker in November 2005 that his lower and mid back

pain was “controlled to an ‘ok’ level.” In January 2006, Dr. Bunker reported that

Ruple “walks a lot” for exercise. In June 2006, Dr. Bunker terminated his patient

relationship with Ruple. He wrote to Ruple

      On your last office visit with me and my staff, you had a urine drug
      screen performed that was inconsistent with your controlled
      medicines. On three separate occasions you tested positive for
      Valium and on one occasion Xanax. You are not prescribed any of
      these by this clinic . . . Also, you have been prescribed Klonopin,
      which was never present in the urine drug screens.

Dr. Bunker also noted that when Ruple was asked to bring in his medicines for a

pill count, he failed to bring in all medications. Dr. Bunker noted that Ruple had

“been consistently non-compliant with my treatment plan,” and also referred him



                                          8
to an “intensive in-patient detoxification and drug rehabilitation program if [Ruple

felt] that it is right for [him].”

       After that time, Ruple began seeing Dr. Odene Connor for pain

management. The records submitted from Dr. Connor include MRIs showing mild

abnormalities. Ruple reported to Dr. Connor that his pain medication was “fair”

and “effective.” Dr. Connor did not submit an opinion on Ruple’s status.

       Hartford requested that Dr. Dennis Ogiela, a board-certified orthopedist,

conduct a peer review opinion. Dr. Ogiela wrote that the most recent MRIs

showed “minimal objective changes” from previous images. Dr. Robert Pick,

another board-certified orthopedic surgeon, took over the peer review after Dr.

Ogiela became ill. After conducting a full review of Ruple’s medical records, Dr.

Pick stated

       [I]t is my considered medical opinion, to a reasonable degree of
       medical certainty, that as of 3/31/06 no substantive objective
       orthopedic findings have been documented in the file and Mr. Ruple
       was able – objectively – to engage in full time work activities in at
       least the light-medium level category.
       ...
       The medical documentation lacks any substantive objective findings
       to validate and substantiate Mr. Ruple’s stated subjective symptoms
       and complaints.
       ...
       In summary, based on review of the records, it is my considered
       medical opinion, to a reasonable degree of medical certainty, that the



                                          9
      overwhelming issue at hand is Mr. Ruple’s stated subjective
      symptoms and complaints.

Dr. Pick noted Ruple’s medication use, but believed that such use would not

“preclude him or render him incapacitated and unable to perform a sedentary level

occupation which requires an average level of intelligence and concentration . . . .”

      After reviewing the above evidence, Hartford concluded that Ruple was not

eligible for long-term disability benefits under the policy and terminated his

benefits on February 23, 2007. Ruple filed the instant lawsuit, requesting review

of Hartford’s decision. Based on the administrative record, the Magistrate Judge

determined that Hartford was not wrong to deny Ruple long-term disability

benefits. The district court adopted the Magistrate Judge’s Report and

Recommendation and granted summary judgment to Hartford.

                           STANDARD OF REVIEW

      We review the district court’s summary judgment ruling de novo, applying

the same legal standards that governed the district court’s decision. Williams v.

Bellsouth Telecommunications, Inc., 373 F.3d 1132, 1134 (11th Cir. 2004).



                                  DISCUSSION

Res Judicata



                                         10
      Ruple first argues that Hartford is barred from denying that he is entitled to

long-term disability benefits because of the prior lawsuit and ensuing settlement

between Ruple and CCC. Because the prior lawsuit ended in a dismissal by

stipulation of the parties pursuant to a settlement agreement, preclusion depends

on the settlement agreement rather than on the complaint. Norfolk S. Corp. v.

Chevron, U.S.A., Inc., 371 F.3d 1285, 1288 (11th Cir. 2004) (“Where the parties

consent to such a dismissal based on a settlement agreement, however, the

principles of res judicata apply (in a somewhat modified form) to the matters

specified in the settlement agreement, rather than the original complaint.”). In

order to determine what claims are barred as a result of the settlement agreement,

we look to the agreement itself to determine what claims the parties intended to be

finally and forever barred by the dismissal. Id. “[T]he scope of the preclusive

effect of the . . . [d]ismissal should not be determined by the claims specified in

the original complaint, but instead by the terms of the Settlement Agreement, as

interpreted according to traditional principles of contract law.” Id.

      Here, the parties disagree as to what was finally resolved in the settlement

agreement. Ruple contends that the parties agreed that Ruple was totally disabled

within the meaning of the policy and thus entitled to permanent long-term

benefits. Hartford asserts that the prior litigation resolved only Ruple’s disability

                                          11
status as of July 2002 and left open the question of his long-term disability subject

to further inquiry. A thorough review of the record has not shown that a copy of

the settlement agreement was ever put into evidence. Nor has Ruple ever

discussed the content of the agreement in his arguments, and we are thus unable to

determine what claims the prior settlement agreement covered and would therefore

bar a subsequent lawsuit. Ruple, as the party attempting to assert res judicata,

bears the burden of proving that the preclusive doctrine applies. In re Piper

Aircraft Corp., 244 F.3d 1289, 1296 (11th Cir. 2001). Ruple has failed to

establish that the parties’ previous settlement bars the instant lawsuit.

Standard of Review

      Ruple argues that the Magistrate Judge – and thus the district court by

adopting the Magistrate Judge’s Report and Recommendation – applied the wrong

standard of review to the summary judgment motions. The Magistrate Judge

stated that “the typical summary judgment analysis does not apply to ERISA

cases.” The Magistrate Judge is correct that the standard of review applicable to

ERISA cases is somewhat different than in other cases. In determining whether a

denial of benefits was proper we review the decision of the policy administrator

only to determine whether the administrator was arbitrary and capricious. Jett v.

Blue Cross & Blue Shield of Ala., 890 F.2d 1137, 1139 (11th Cir. 1989). To

                                          12
accomplish this review, the Supreme Court established three standards of review

depending on the level of discretion granted to the Administrator under the terms

of the plan: (1) de novo where the plan grants no discretion, (2) arbitrary and

capricious if the plan grants the Administrator discretion, and (3) heightened

arbitrary and capricious if the Administrator has discretion to grant or deny claims

but it has a conflict of interest (because the same entity decides eligibility for

benefits and pays out those benefits). Firestone Tire & Rubber Co. v. Bruch, 489
U.S. 101, 115 (1989).1

       This court uses a multi-step analysis to guide these reviews of Administrator

decisions and the various standards of review. HCA Health Services of Georgia,

Inc. v. Employers Health Ins. Co., 240 F.3d 982, 993-95 (11th Cir. 2001). The

analysis involves six steps:

              (1) Apply the de novo standard to determine whether the claim
              administrator’s benefits-denial decision is “wrong” (i.e., the
              court disagrees with the administrator’s decision); if it is not,
              then end the inquiry and affirm the decision.
              (2) If the administrator’s decision in fact is “de novo wrong,”
              then determine whether he was vested with discretion in
              reviewing claims; if not, end judicial inquiry and reverse the
              decision.


       1
           Firestone developed these standards to review Administrator interpretations of plan
language. Courts have also applied these standards to review factual determinations of benefits
eligibility. Shaw v. Connecticut General Life Ins. Co., 353 F.3d 1276, 1285 (11th Cir. 2003).


                                               13
               (3) If the administrator’s decision is “de novo wrong” and he
               was vested with discretion in reviewing claims, then determine
               whether “reasonable” grounds supported it (hence, review his
               decision under the more deferential arbitrary and capricious
               standard).
               (4) If no reasonable grounds exist, then end the inquiry and
               reverse the administrator’s decision; if reasonable grounds do
               exist, then determine if he operated under a conflict of interest.
               (5) If there is no conflict, then end the inquiry and affirm the
               decision.
               (6) If there is a conflict of interest, then apply heightened
               arbitrary and capricious review to the decision to affirm or
               deny it.

Williams, 373 F.3d at 1138; see also Doyle v. Liberty Life Assurance Co. of

Boston, 542 F.3d 1352, 1360-61 (11th Cir. 2008) (upholding a district court’s

analysis following the above steps after Metro. Life Ins. Co. v. Glenn, – U.S. –,

128 S. Ct. 2343 (2008)).2 The Magistrate Judge correctly recognized and applied

the above standard of review.

May Hartford and the Court Require Objective Medical Evidence of Disability?

       Ruple argues that Hartford acted arbitrarily and capriciously by terminating

his benefits due to a lack of objective medical evidence supporting his claimed

disabling back pain. The policy involved in this case clearly requires “[o]bjective

medical findings which support [the claimant’s] Disability. Objective medical



       2
        Because we decide this case at the first step of the analysis, see infra, we need not
determine the level of discretion held by Hartford.

                                                14
findings include but are not limited to tests, procedures, or clinical examinations

standardly accepted in the practice of medicine, for [the] disabling condition(s).”

Accordingly, Hartford did not act arbitrarily or capriciously in requiring the kind

of evidence that is explicitly required under the policy.

       Additionally, when the court makes its own determination of whether the

administrator was “wrong” to deny benefits under the first step of the Williams

analysis, the court applies the terms of the policy. See 29 U.S.C. § 1104(a)(1)(D)

(providing that an ERISA plan administrator must “discharge his duties with

respect to a plan . . . in accordance with the documents and instruments governing

the plan insofar as such documents and instruments are consistent with the

provisions of [ERISA].”); Oliver v. Coca-Cola Co., 497 F.3d 1181, 1195 (11th

Cir. 2007) (“To determine whether the administrator’s denial of benefits was

arbitrary and capricious, we begin with the language of the Plan itself.”).3 Thus,

the Magistrate Judge did not acted improper by requiring objective medical

findings where such evidence is required under the terms of the policy. Doyle v.

Liberty Life Assurance Co. of Boston, 542 F.3d 1352, 1358 (11th Cir. 2008) (“The

       3
         The policy involved in this case actually requires objective medical findings within its
terms; this case is thus distinguishable from those cases where we have found that the plan
administrator acted arbitrarily and capriciously in demanding objective evidence not required by
the plan itself. See Oliver, 497 F.3d at 1196-97 (rejecting the administrator’s denial of benefits
due to a lack of objective evidence of disability where no “provision of the Plan requires
‘objective evidence’ of a disability”).

                                                15
policy defines ‘proof’ as including ‘chart notes, lab findings, test results, x-rays

and/or other forms of objective medical evidence in support of a claim for

benefits.’ Therefore, it was reasonable for Liberty Life to rely only on objective

medical evidence supporting Doyle’s claim . . . .”) (emphasis in original).

What Medical Evidence Does the Court Review?

      Ruple next argues that he was entitled to submit new evidence to the court

for consideration in the court’s review of Hartford’s decision. Our law is clear,

however, that even under the first step of the BellSouth analysis, where the court

determines whether the administrator was wrong under a “de novo” standard,

“[w]e are limited to the record that was before [the administrator] when it made its

decision.” Glazer v. Reliance Standard Life Ins., 524 F.3d 1241, 1247 (11th Cir.

2008); Jett, 890 F.2d at 1139. Accordingly, the Magistrate Judge appropriately

refused to allow Ruple to submit new evidence not contained in the administrative

record before Hartford. Thus, we will not review Ruple’s affidavit or the opinion

of Dr. Salisbury, Ruple’s current pain management physician, which Ruple

acknowledges were not part of the record before Hartford.

      It is unclear whether Ruple’s Social Security disability award was part of

the record before Hartford. Ruple asserts that he submitted evidence of the award

to CCC, Hartford’s predecessor, and yet also argues that the award is “new

                                          16
evidence” which the court should have considered in its de novo review of the

administrator’s decision. A letter from Hartford dated March 14, 2005

acknowledges that Ruple received Social Security benefits, but did not discuss the

details of the decision to award those benefits. Regardless of whether the award

was before Hartford, Hartford did not err in rejecting the award as evidence of

Ruple’s disability. The Social Security Administration’s determination that an

individual is or is not disabled under its statutes and regulations does not dictate

whether that same individual is disabled under the terms of an ERISA policy.

Whatley v. CNA Ins. Cos., 189 F.3d 1310, 1314 n.8 (11th Cir. 1999) (“We note

that the approval of disability benefits by the Social Security Administration is not

considered dispositive on the issue of whether a claimant satisfies the requirement

for disability under an ERISA-covered plan.”). Although the court may consider

the award in reviewing an ERISA administrator’s decision, Kirwan v. Marriott

Corp., 10 F.3d 784, 790 n. 32 (11th Cir. 1994), the court is not bound to do so.4


       4
          Furthermore, the Social Security Administration explicitly limited its decision. In its
September 11, 2002 decision, the Administrative Law Judge stated that “[c]laimant is a younger
individual and, with proper medical treatment, his condition would be expected to improve over
time; it is therefore recommended that the claimant’s file be reviewed in eighteen months to
determine if he has experienced sufficient medical improvement to return to gainful
employment.” This language makes clear that the Social Security award is not relevant to the
question of Ruple’s long-term disability status beyond the eighteen months for which the Social
Security decision stated it would apply. Hartford’s decision to deny benefits was rendered in
March 2006, significantly beyond eighteen months past September 2002, and therefore neither
Hartford nor this court was required to consider the Social Security award.

                                                17
The Burden of Proof

      Ruple next argues that the burden should have been on Hartford to prove

that he was no longer entitled to benefits. Although Ruple acknowledges that the

burden ordinarily rests with the person claiming benefits under an ERISA plan,

see Horton v. Reliance Standard Life Ins. Co., 141 F.3d 1038, 1040 (11th Cir.

1998), he contends that because Hartford once gave benefits the burden shifts to

Hartford to prove that he is no longer entitled to benefits. Ruple relies on

Levinson v. Reliance Standard Life Ins. Co., 245 F.3d 1321 (11th Cir. 2001) to

support his argument that the burden shifts to the administrator to disprove

disability once the administrator has begun paying benefits. We disagree with

Ruple’s reading of Levinson. Levinson does discuss a “burden shifting” away

from the claimant and onto the administrator because the claimant had carried his

burden of proving that he was “totally disabled” within the meaning of the plan.

Id. at 1331. Levinson does not hold that one payment of benefits binds the

administrator to payments forever. Furthermore, Levinson is distinguishable from

the present case. In that case, the court found that the medical evidence was

completely one-sided; the claimant had produced ample evidence of his continuing

disability and there was scant evidence in the administrative record supporting the

administrator’s finding that the claimant was not disabled. Id. Here, the evidence

                                         18
was not so one-sided or conclusive in favor of a finding that Ruple was disabled

so as to shift the burden to Hartford.5 Additionally, the policy required Ruple to

produce evidence of an ongoing disability. Nothing in the policy stated or implied

that once long-term benefits were granted, the claimant would forever be entitled

to them.

Eligibility for Benefits

       Having resolved Ruple’s procedural arguments, we turn to the merits of

Ruple’s claim that Hartford acted arbitrarily and capriciously in denying him long-

term disability benefits. Under the Williams analysis, we start with the question of

whether, in our opinion, Hartford was wrong to deny benefits. 373 F.3d at 1138.

After a thorough review of the record before Hartford, we conclude that Hartford

was not wrong to deny Ruple long-term disability benefits under the policy.

       The policy clearly requires that a claim for disability must be supported by

“objective medical findings.” Ruple’s records show a dearth of such objective

evidence. The first neurosurgeon that Ruple saw in 1999 found no evidence of

abnormality in his MRI scans. Dr. Goyne, his first physician at the Birmingham

Pain Center, acknowledged his subjective reports of pain and some slight



       5
        Because we hold that Levinson does not apply to these facts, we need not address
Hartford’s contention that Levinson has been overruled.

                                              19
abnormalities on his thoracic MRI , but expressed that she did “not think that this

is a disabling lesion.” She also stated her belief that she did “not feel that his

present injury should result in a permanent total disability” and advised him to

“look towards retraining” for alternative employment. The MRI images submitted

by Dr. Connor did reveal disc bulges, early degenerative disc disease, and some

central disc herniation. No opinion from Dr. Connor was submitted, however,

which indicated that such abnormalities supported Ruple’s assertions of pain. Dr.

Pick, who performed the peer review, stated that the latest MRIs showed little

change from prior tests, gave his opinion that there were “no substantive objective

orthopedic findings,” and wrote that he believed Ruple capable of full time work

in the light to medium level category. These doctors all felt that there was an

absence of objective medical findings – as required by the policy – establishing

Ruple’s disability. Furthermore, although Dr. Bunker did submit a letter asserting

his opinion that Ruple required high levels of pain medications and was totally

disabled, Dr. Bunker later withdrew from the physician-patient relationship with

Ruple, noting Ruple’s non-compliance with treatment and prescriptions.

      To the extent that Ruple’s subjective pain alone could support a claim for

long-term disability benefits, there is a lack of clear evidence of such pain and

significant evidence supporting Hartford’s conclusion that his pain was not as

                                          20
extensive or debilitating as Ruple reported it to be. Dr. Goyne repeatedly

expressed her opinion that Ruple’s pain was not so severe that he should be

considered permanently disabled and unable to work. Dr. Gossman initially gave

Ruple the “benefit of the doubt” despite Ruple’s soured relationship with Dr.

Goyne, but later indiciated skepticism about Ruple’s pain levels. Dr. Gossman

noted that Ruple “moves fairly comfortably in the office when we are not

discussing pain [including] bending over to pick up things” and that he “really

does not look uncomfortable.” After seeing this ease of movement, Dr. Gossman

advised Ruple to seek employment. Additionally, Hartford’s surveillance and

interviews with Ruple revealed more mobility than reported by Ruple. Ruple

reported that he had joined a hunting club, would hunt deer at a location an hour’s

drive away, and had at times driven up to two and a half hours at a time. The

surveillance showed Ruple driving around town and running errands – activities

which Ruple had earlier stated he could not perform. Also, Dr. Bunker noted that

Ruple was able to walk a lot for exercise. This evidence substantially undercuts

Ruple’s claims that he was totally disabled as a result of experiencing extreme

pain. Even though the record before Hartford did contain some evidence from

Ruple that he was experiencing debilitating pain, the weight of the evidence favors

a conclusion that his pain was not completely disabling.

                                        21
      Accordingly, the above evidence demonstrates that Hartford was not

“wrong” to deny Ruple long-term disability benefits under the policy.

                                CONCLUSION

      For the foregoing reasons, we AFFIRM the decision of the district court to

grant summary judgment in favor of Hartford.




                                        22